                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

     Herbert J. Robinson Jr.,                   JUDGMENT IN CASE

           Petitioner(s),                         3:19-cv-00511-MR

                vs.

          Erik A. Hooks,

          Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s December 8, 2020 Order.




                                           December 8, 2020




        Case 3:19-cv-00511-MR Document 22 Filed 12/08/20 Page 1 of 1
